The facts herein are sufficiently set forth in the opinion below. It is our conclusion that the trust fund of $25,000 was controlled by the provision of the will restricting investments thereof to bonds and mortgages and the failure of the trustee to comply therewith justified the entry of the decree below. For this reason the decree appealed from is affirmed.
For affirmance — PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, COLIE, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, THOMPSON, JJ. 14.
For reversal — None. *Page 384